Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed December 20, 2021 has been received, Claims 1 and 4-10 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “weave pattern of said outer sock body”. The claimed limitation is indefinite as it appears Applicant meant to refer to a knit pattern instead of a weave pattern. Claim 9 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730) in view of Gallagher (US 2017/0143059), and in further view of Ziccarelli (US 2006/0137223).
Regarding Claim 1, Greene discloses a multi-style comfortable shoe comprising: an outer shoe body unit (10) defining an insertion space that has an open top end and a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sock-shaped inner shoe body units of Greene, to have a shoe-shaped inner sleeve, an outer sock body, and an inner adhesive layer, as taught by Gallagher, in order to provide sock-shaped inner shoe body units which are durable to withstand wear and tear, as well as being insulated to deliver warmth to a user’s foot.
Greene and Gallagher disclose the invention substantially as claimed above, including the outer sock body having a cuff portion (as seen in Fig.11 of Greene and Fig.10 of Gallagher). Gallagher further teaches a multi-style comfortable shoe as wherein said at least one cut piece includes a lining layer (i.e. inner lining), an outer fabric layer (i.e. membrane barrier film), and an upright pile layer (i.e. fleece, para.98 & 239), said upright pile layer having a plurality of spaced-apart pile yarns between said lining layer and said outer fabric layer (as seen in Fig.25) . Gallagher does not disclose the pile fabric being a velvet with a plurality of spaced-apart pile yarns woven. However, it would have been obvious to one having ordinary skill in the art before the effective 
Greene and Gallagher do not disclose said outer sock body further having a cuff portion that is elastic and that extends upwardly from a top end of said sock body portion, that is then folded inwardly and downwardly over a top peripheral portion of said shoe-like inner sleeve toward said foot space of said shoe-like inner sleeve, said cuff portion being fixed to said lining layer and defining an entry opening communicating with said foot space. However, Ziccarelli teaches a sock-shoe inner shoe body unit (10) having an outer sock body (14) further having a cuff portion (16,18) that is elastic (para.21) and that extends upwardly from a top end of said sock body portion (as seen in Fig.4), that is then folded inwardly and downwardly over a top peripheral portion of a shoe-like inner sleeve (12) toward said foot space of said shoe-shaped inner sleeve (para.22), said cuff portion being fixed to a lining layer (i.e. 12 is a lining layer) and defining an entry opening communicating with said foot space (as seen in Fig.4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sock-like inner shoe body unit of Greene and Gallagher to have a cuff which is folded over the top peripheral portion of a shoe-like inner sleeve, as taught by Ziccarelli, in order to provide a top edge of the foot insertion opening that is protected and durable to withstand the 

Regarding Claim 5, Greene discloses a multi-style comfortable shoe as claimed in Claim 1, wherein said outer shoe body unit includes an outer shoe upper (20), and a midsole (29,33) and an outsole (31,32) fixed to a bottom end of said outer shoe upper (as seen in Fig.4 & 11), said outer shoe upper and said midsole cooperating with each other to define said insertion space (para.50), said outer shoe upper having an ankle opening edge (26) and a bottom opening edge (44a), said insertion space having an insertion opening surrounded by said ankle opening edge (as seen in Fig.11), said bottom opening edge extending to a bottom surface of said midsole and being sewn to said midsole (para.73), said outsole being fixed to said bottom opening edge of said outer shoe upper and said bottom surface of said midsole (as seen in Fig.4).

Regarding Claim 6, Greene discloses a multi-style comfortable shoe as claimed in Claim 5, wherein said outer shoe upper (20) further has an instep edge (44b of instep) connected to said ankle opening edge (44b of ankle), and said insertion space further has an instep opening surrounded by said instep edge and communicating with said insertion opening (as seen in Fig.7B, 9C, & 11).

Regarding Claim 7, Greene discloses a multi-style comfortable shoe as claimed in Claim 6, wherein said outer shoe body unit (20) further includes a shoelace (27; 

Regarding Claim 8, Modified Greene discloses a multi-style comfortable shoe as claimed in Claim 1, wherein said multi-style comfortable shoe comprises two said sock-shaped inner shoe body units (i.e. a plurality is more than one, and more than one is at least two).

Regarding Claim 10, When in combination Greene, Gallagher, and Ziccarelli teach a multi-style comfortable shoe as claimed in Claim 8, wherein a height of said cuff portion of one of said sock-shaped inner shoe body units (i.e. Fig.11 of Greene or Fig.10 of Gallagher) is different from a height of said cuff portion of the other one of said sock-shaped inner shoe body units (i.e. Fig.3 of Ziccarelli).

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730), Gallagher (US 2017/0143059), and Ziccarelli (US 2006/0137223), in view of Sokolowski (US 200/0048413).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cut the cut piece of Greene and Gallagher to have a main body and two wing portions, as taught by Sokolowski, in order to provide a cut piece which is easily assembled into a three dimensional and usable sock-shaped inner shoe body unit.

4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2007/0180730), Gallagher (US 2017/0143059), and Ziccarelli (US 2006/0137223), in view of Braynock (US 2006/0112599).
Regarding Claim 9, Greene and Gallagher disclose the invention substantially as claimed above. Greene does not disclose wherein a weave pattern of said outer sock body of one of said sock-shaped inner shoe body units is different from a weave pattern of said outer sock body of the other one of said sock-shaped inner shoe body units. However, Braynock teaches a shoe having a plurality of sock-shaped inner shoe body units, each of which comprise an outer sock body (7 & 9), a pattern of said outer sock 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the weave pattern of the outer sock bodies of Greene to have different patterns, as taught by Braynock, in order to provide the desired aesthetic appearance the user has chosen to wear.

	Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
5.	Applicant’s Remarks: Applicant asserts that the 35 U.S.C. 112b rejection of Claim 9 is resolved, by pointing to a section of Applicant’s specification.
Examiner’s Response: Examiner respectfully disagrees because claimed limitation is indefinite as it appears Applicant meant to refer to a knit pattern instead of a weave pattern. Socks are known in the art to be knit, not woven. For these reasons, the 35 U.S.C. 112b rejection is maintained at this time.

6.	Applicant’s Remarks: Applicant asserts that there is no disclosure in Greene of the cuff portion thereof being folded inwardly and downwardly over a top peripheral portion of the shoe-shaped inner sleeve and is sewn to the lining layer as claimed in amended Claim 1. Also, Gallagher (US 2017/0143059) does not make up for the 
Examiner’s Response: Examiner respectfully disagrees and notes that Applicant’s arguments do not address the rejection as laid out. The limitations Applicant asserts are not taught by Greene or Gallagher were not asserted as being taught by those references, but were addressed using other references. Also, Applicant’s argument that Ziccarelli does not teach the cuff portion extending inwardly and downwardly from a top end of the layer is faulty as the rejection points to cuff (16,18) of Ziccarelli which clearly in combination extend inwardly and downwardly from a top end of the layer (12)(as seen in Fig.4). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732